DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed on 12/23/2021 have been fully considered but they are not persuasive. The examiner respectfully responds to the REMARKS / ARGUMENTS as below.
3.	Regarding Claim 1, The applicant argues that the combination of Maaref, Park and Siomina does not disclose all the features of claim 1.  (REMARKS/ARGUMENTS, Page 9)
In response, the examiner points out: In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Maaref discloses about base station (Maaref, Fig. 1, [0018] Base Station 101, Co-operative User Equipment (CUE) 103, and target user equipment (TUE) 102).  Park discloses about sidelink (SL) transmission. (Park, [0017] SL refers to communication scheme in which a direct link is established between the user equipments (UEs) and the UEs directly exchange voice or data without intervention of a base station (BS), Figs. 3A-3B, Sidelink (SL) communication, Fig. 32, [0067], [0089], [0394-[0395] Sidelink Communication). The motivation to combine the teachings of Park would achieve lower latency with increased user experience.  Sidelink SL is a solution of relieving the constraint of rapidly growing data traffic. (Park, [0001]-[0034]).  Siomina discloses about redundant parameter / transmission. (Siomina, [0036], Figs. 5A-5B [0065] redundant transmission).  The motivation to combine the teachings of Siomina would improve the reliability of wireless communications.  The redundant transmissions beneficially adjust the timing of the overall transmission (i.e. uplink transmission and related downlink transmission. (Siomina, [0002]-[0008])  Thus, it would be obvious to combine/modify the teachings of Maaref, Park, and Siomina to arrive claim 1 limitations/features.  Thus, Park and Siomina’s teachings have motivations to combine with the teachings of Maaref.
The same explanation applies for the independent claims 3, 5, 9, 13, and 17 as these claims recite similar features as that of claim 1.  As these claims are not allowable, the dependent claims 2, 4, 6-8, 10-12, 14-16, and 18-20 are not allowable. (Note: The examiner has corrected and re-written the claims 3 and 4 maintaining same references, having withdrawn 35 U.S.C. 102 rejection for claim 3)

4.	The Claims 3-4, 9-12, and 17-20 rejected under 35 U.S.C. 101 are withdrawn.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maaref et al., (Pub. No.: US 2014/0098731 A1), in view of Park et al., (Pub. No.: US 2020/0314940 A1), and further in view of Siomina et al., (Pub. No.: US 2015/0029890 A1).

Regarding Claim 1,	 Maaref discloses a method comprising: 
transmitting, by a base station (Maaref, Fig. 1, [0018] Base Stations 101), configuration information to at least one cooperative user equipment (CUE) (Maaref,  Fig. 1, [0018] CUEs 103) and to a target user equipment (TUE) (Maaref, Fig. 1, [0018] TUEs 102), the configuration information comprising an indication of resources for a sidelink (SL) transmission and for the at least one CUE to forward a packet intended for the TUE; and (Maaref, Abstract, Cooperating UE (CUE), Target UE (TUE), Fig. 1, [0018] CUEs 103, TUEs 102)
transmitting, by the base station (Maaref, Fig. 1, [0018] Base Stations 101), the packet intended for the TUE, to a plurality of UEs comprising the at least one CUE and the TUE. (Maaref, Abstract, Cooperating UE (CUE), Target UE (TUE), Fig. 1, [0018] CUEs103, and TUEs 102)
Maaref does not disclose following:
the configuration information comprising an indication of resources for a sidelink (SL) transmission and a redundancy parameter for the SL transmission, the SL transmission,
Park discloses about following:
the configuration information comprising an indication of resources for a sidelink (SL) transmission and for the SL transmission, the SL transmission.  (Park, [0017] SL refers to communication scheme in which a direct link is established between the user equipments (UEs) and the UEs directly exchange voice or data without intervention of a base station (BS), Figs. 3A-3B, Sidelink (SL) communication, Fig. 32, [0067], [0089], [0394-[0395] Sidelink Communication)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Maaref before the filing date of the claimed invention with that of Park so that the configuration information comprising an indication of resources for a sidelink (SL) transmission and for the SL transmission, the SL transmission. The motivation to combine the teachings of Park would achieve lower latency with increased user experience.  Sidelink SL is a solution of relieving the constraint of rapidly growing data traffic. (Park, [0001]-[0034])
Maaref and Park do not explicitly disclose about a redundancy parameter.
However, Siomina discloses about a redundancy parameter. (Siomina, [0036], Figs. 5A-5B [0065] redundant transmission)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Maaref and Park before the filing date of an application of the claimed invention with that of Siomina so that a redundancy parameter ne included in the method.  The motivation to combine the teachings of Siomina would improve the reliability of wireless communications.  The redundant transmissions beneficially adjust the timing of the overall transmission (i.e. uplink transmission and related downlink transmission. (Siomina, [0002]-[0008])

Regarding Claim 2,	 The combination of Maaref, Park, and Siomina disclose the method of claim 1, wherein transmitting configuration information to the at least one (Maaref, Abstract, Cooperating UE (CUE), Target UE (TUE), Fig. 1, [0018], CUEs 103, and TUEs 102, [0002] where multiple E-UTRAN NodeBs (eNBs) cooperate to transmit data to UEs)
the base station transmitting to the at least one CUE: (Maaref, Abstract, Cooperating UE (CUE), Fig. 1, [0018] CUEs 103, base station 110, [0002] where multiple E-UTRAN NodeBs (eNBs) cooperate to transmit data to UEs (i.e. CUE 103)
an identification of the TUE that the at least one CUE is to aid by forwarding the packet intended for the TUE, and (Maaref, Abstract, Cooperating UE (CUE), Target UE (TUE), Fig. 1, [0018] TUE 102, and CUE 103)
 an identification of initial or redundant transmission (Siomina, [0036], Figs. 5A-5B [0065] redundant transmission) signals associated with a specific CUE and a number of repetitions; and (Maaref, Abstract, Cooperating UE (CUE), Fig. 1, [0018] CUE 103)
the base station transmitting to the TUE: (Maaref, Abstract, Base Station 101, Target UE (TUE), Fig. 1, [0018], TUE 102))
an identification of initial or redundant transmission (Siomina, [0036], Figs. 5A-5B [0065] redundant transmission) signals associated with the TUE and a number of repetitions.  (Maaref, Abstract, Target UE (TUE))

Regarding Claim 3,	 Maaref discloses a device comprising: (Maaref, Fig. 5, [0033] The communication device 500 which may be UE or BS)
a processor; and (Maaref, [0033] Processor 504)
(Maaref, Fig. 5, [0033] Memory 506 be any component capable of storing programming and/or instructions for the processor 504) Fig. 1, [0018] CUE 103 and TUE 102)
transmit configuration information to at least one cooperative user equipment (CUE) (Maaref, Fig. 1, [0018] cooperative user equipment (CUEs) 103) and to a target user equipment (TUE) (Maaref, Fig. 1, [0018] target UE (TUEs) 102), the configuration information comprising an indication of resources for a sidelink (SL) transmission and a redundancy parameter for the SL transmission, the SL transmission for the at least one CUE to forward a packet intended for the TUE; and (Maaref, Abstract, Cooperating UE (CUE), Target UE (TUE), Fig. 1, [0018] CUEs 103, TUEs 102)
transmit the packet intended for the TUE, to a plurality of UEs comprising the at least one CUE and the TUE. (Maaref, Abstract, Target UE (TUE), Cooperating UE (CUE), Target UE (TUE), Fig. 1, [0018] CUE 103 and TUE 102)
Maaref does not explicitly disclose following:
the configuration information comprising an indication of resources for a sidelink (SL) transmission and a redundancy parameter for the SL transmission,
However, Park discloses about following:
the configuration information comprising an indication of resources for a sidelink (SL) transmission and a redundancy parameter for the SL transmission, (Park, [0017] SL refers to communication scheme in which a direct link is established between the user equipments (UEs) and the UEs directly exchange voice or data without intervention of a base station (BS), Figs. 3A-3B, Sidelink (SL) communication, Fig. 32, [0067], [0089], [0394-[0395] Sidelink Communication)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Maaref before the effective filing date of the claimed invention with that of Park so that the configuration information comprising an indication of resources for a sidelink (SL) transmission and a redundancy parameter for the SL transmission.  The motivation to combine the teachings of Park would achieve lower latency with increased user experience.  Sidelink SL is a solution of relieving the constraint of rapidly growing data traffic. (Park, [0001]-[0034])
Maaref and Park do not explicitly disclose about a redundancy parameter.
However, Siomina discloses about a redundancy parameter. (Siomina, [0036], Figs. 5A-5B [0065] redundant transmission)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Maaref and Park before the filing date of an application of the claimed invention with that of Siomina so that a redundancy parameter ne included in the method.  The motivation to combine the teachings of Siomina would improve the reliability of wireless communications.  The redundant transmissions beneficially adjust the timing of the overall transmission (i.e. uplink transmission and related downlink transmission. (Siomina, [0002]-[0008])

Regarding Claim 4,	 The combination of Maaref, Park, and Siomina disclose the device of claim 3, wherein the instructions further cause the device to: (Maaref, Fig. 5, [0033] Memory 506 be any component capable of storing programming and/or instructions for the processor 504)
transmit to the at least one CUE (Maaref,  Fig. 1, [0018] CUEs 103): an identification of the TUE (Maaref, Abstract, Target UE (TUE)) that the at least one CUE is to aid by forwarding the packet intended for the TUE, and an identification of initial or redundant transmission (Siomina, [0036], Figs. 5A-5B [0065] redundant transmission) signals associated with a specific CUE (Maaref,  Fig. 1, [0018] CUEs 103) and a number of repetitions; and transmit to the TUE: an identification of initial or redundant transmission signals associated with the TUE and a number of repetitions. (Maaref, Abstract, Target UE (TUE))

 Regarding Claim 5,	 Maaref discloses a method comprising: 
receiving, by a cooperative user equipment (CUE), configuration information comprising an indication of resources for the at least one CUE to forward a packet intended for a target user equipment (TUE); (Maaref, Abstract, Cooperating UE (CUE), Target UE (TUE), Fig. 1, [0018] CUE 103 and TUE 102)
receiving, by the CUE, the packet from a base station and intended for the TUE; (Maaref, Abstract, Cooperating UE (CUE), Target UE (TUE), Fig. 1, [0018] CUE 103 and TUE 102)
 	forwarding, by the CUE, the packet intended for the TUE, by transmitting up to a maximum number of configured repetitions N, (Maaref, Abstract, Cooperating UE (CUE), Target UE (TUE), Fig. 1, [0018] CUE 103 and TUE 102) 
Maaref does not explicitly disclose following:

an nth redundant signal version having a respective modulation and coding scheme (MCS), where n=1 to N
or redundant transmission.
However, Park discloses following:
a sidelink (SL) transmission and the SL transmission, the SL transmission, (Park, [0017] SL refers to communication scheme in which a direct link is established between the user equipments (UEs) and the UEs directly exchange voice or data without intervention of a base station (BS), Figs. 3A-3B, Sidelink (SL) communication, Fig. 32, [0067], [0089], [0394-[0395] Sidelink Communication)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Maaref before the filing date of the claimed invention so that a sidelink (SL) transmission and the SL transmission, the SL transmission be included in the method.  The motivation to combine the teachings of Park would achieve lower latency with increased user experience.  Sidelink SL is a solution of relieving the constraint of rapidly growing data traffic. (Park, [0001]-[0034])
Maaref and Park do not disclose following:
a redundancy parameter, an nth redundant signal version having a respective modulation and coding scheme (MCS), where n=1 to N, or redundant transmission.
However, Siomina discloses following:
a redundancy parameter, an nth redundant signal version having a respective modulation and coding scheme (MCS), where n=1 to N, or redundant transmission. (Siomina, [0036], Figs. 5A-5B [0065] redundant transmission, MCS is a common knowledge in the art)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Maaref and Park before the filing date of the claimed invention with that of Siomina so that a redundancy parameter, an nth redundant signal version having a respective modulation and coding scheme (MCS), where n=1 to N, or redundant transmission.  The motivation to combine the teachings of Siomina would improve the reliability of wireless communications.  The redundant transmissions beneficially adjust the timing of the overall transmission (i.e. uplink transmission and related downlink transmission. (Siomina, [0002]-[0008])

Regarding Claim 6,	The combination of Maaref, Park and Siomina disclose the method of claim 5, wherein the configuration information comprises:
an identification of the TUE that the CUE is to aid by forwarding the packet intended for the TUE. (Maaref, Abstract, Cooperating UE (CUE), Target UE (TUE), Fig. 1, [0018] CUE 103 and TUE 102)
SL transmission resources available Park, [0017] SL refers to communication scheme, Figs. 3A-3B, Sidelink (SL) communication, Fig. 32, [0067], [0089], [0394-[0395] Sidelink Communication) to be used by the CUE for forwarding the packet intended for the TUE; and (Maaref, Abstract, Cooperating UE (CUE), Target UE (TUE), Fig. 1, [0018] CUE 103 and TUE 102) 
(Siomina, [0036], Figs. 5A-5B [0065] redundant transmission) signals associated with the CUE and a number of repetitions.  (Maaref, Abstract, Cooperating UE (CUE), Fig. 1, [0018] CUE 103)
 
Regarding Claim 7,	 The combination of Maaref, Park and Siomina disclose the method of claim 5, wherein forwarding the packet comprises one of: 
forwarding the packet using one or more repetitions on at least one configured grant transmission resource; (Park, [0374] resource grant)
forwarding the packet using one or more repetitions on at least one configured grant transmission resource, together with sidelink control information (SCI) (Park, [0188]-[0189], [0262] SCI) for configuring one or more of: the redundant version (Siomina, [0036], Figs. 5A-5B [0065] redundant transmission) signal information, an HARQ ID associated with the packet, diversity scheme, forwarding scheme, feedback related info and resource allocation/indication, CUE/source ID in the UC group, TUE ID/designation ID in the UC group and MCS; and (Maaref, Abstract, Cooperating UE (CUE), Target UE (TUE)) (Siomina, [0036], Figs. 5A-5B [0065] redundant transmission) (Maaref, Abstract, Target UE (TUE))

Regarding Claim 8,	 The combination of Maaref, Park and Siomina disclose the method of claim 5, further comprising the CUE receiving a positive or negative acknowledgment of one or more of the repetitions of the packet: (Maaref, Abstract, Cooperating UE (CUE), Fig. 1, CUE 103)
 on a configured grant transmission resource; or (Park, [0374] resource grant) 
(Park, [0374] resource grant)
  
Regarding Claim 9,	 Maaref discloses a device comprising: (Maaref, Fig. 5, [0033] The communication device 500 which may be UE or BS)
a processor; and (Maaref, [0033] Processor 504)
a computer-readable medium having stored thereon computer-implemented instructions, that when executed by the processor cause the device to: (Maaref, Fig. 5, [0033] Memory 506 be any component capable of storing programming and/or instructions for the processor 504)
receive configuration information comprising an indication of resources for the device to forward a packet intended for a target user equipment (TUE); (Maaref, Abstract, Target UE (TUE), Fig. 1, [0018] TUE 102)
receive the packet from a base station and intended for the TUE; (Maaref, Abstract, Target UE (TUE), Fig. 1, [0018] Base Station 101, TUE 102)
 forward the packet intended for the TUE, by transmitting up to a maximum number of configured repetitions N, (Maaref, Abstract, Target UE (TUE))
Maaref does not explicitly disclose following:
a sidelink (SL) transmission and a redundancy parameter for the SL transmission, the SL transmission,
an nth redundant signal version having a respective modulation and coding scheme (MCS), where n=1 to N,
However, Park discloses following:
(Park, [0017] SL refers to communication scheme in which a direct link is established between the user equipments (UEs) and the UEs directly exchange voice or data without intervention of a base station (BS), Figs. 3A-3B, Sidelink (SL) communication, Fig. 32, [0067], [0089], [0394-[0395] Sidelink Communication)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Maaref before the filing date of the claimed invention with that of Park so that a sidelink (SL) transmission and for the SL transmission, the SL transmission be included in the method.  The motivation to combine the teachings of Park would achieve lower latency with increased user experience.  Sidelink SL is a solution of relieving the constraint of rapidly growing data traffic. (Park, [0001]-[0034])
Maaref and Park do not explicitly disclose following:
a redundant parameter, an nth redundant signal version having a respective modulation and coding scheme (MCS), where n=1 to N.
However, Siomina discloses following:
a redundant parameter, an nth redundant signal version having a respective modulation and coding scheme (MCS), where n=1 to N. (Siomina, [0036], Figs. 5A-5B [0065] redundant transmission, MCS is a common knowledge in the art)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Maaref and Park before the filing date of the claimed invention with that of Siomina so that a redundant parameter, an nth redundant signal version having a respective modulation and coding scheme (MCS), where n=1 to (Siomina, [0002]-[0008])
 
Regarding Claim 10,	 The combination of Maaref, Park and Siomina disclose the device of claim 9, wherein the configuration information comprises: 
an identification of the TUE that the device is to aid by forwarding the packet intended for the TUE; (Maaref, Abstract, Target UE (TUE), Fig. 1, and [0018] TUE 102)
SL transmission resources available to be used by the device for forwarding the packet intended for the TUE; and (Maaref, Abstract, Target UE (TUE), Fig. 1, [0018] TUE 102)
an identification of initial or redundant transmission (Siomina, [0036], Figs. 5A-5B [0065] redundant transmission) signals associated with the device and a number of repetitions.  

Regarding Claim 11,	 The combination of Maaref, Park and Siomina disclose the device of claim 9, wherein the instructions further cause the device to forward the packet by one of: (Maaref, Fig. 5, [0033] Instructions)
forwarding the packet using one or more repetitions on at least one configured grant transmission resource; (Park, [0374] resource grant)
(Park, [0374] resource grant), together with sidelink control information (SCI) (Park, [0188]-[0189], [0262] SCI) for configuring one or more of: the redundant version (Siomina, [0036], Figs. 5A-5B [0065] redundant transmission) signal information, an HARQ ID associated with the packet, diversity scheme, forwarding scheme, feedback related info and resource allocation/indication, CUE/source ID in the UC group, TUE ID/designation ID in the UC group and MCS; and (Maaref, Abstract, Cooperating UE (CUE), Target UE (TUE), Fig. 1, [0018] CUE 103, and TUE 102)
forwarding the packet using one or more repetitions on at least one transmission resource (Park, [0374] resource grant) that is dynamically configured, together with sidelink control information (SCI) for configuring one or more of: the redundant version (Siomina, [0036], Figs. 5A-5B [0065] redundant transmission) signal information, an HARQ ID associated with the packet, diversity scheme, forwarding scheme, TUE ID/designation ID in the UC group and MCS. (Maaref, Abstract, Target UE (TUE), Fig. 1, [0018] TUE 102)
 
Regarding Claim 12,	 The combination of Maaref, Park and Siomina disclose the device of claim 9, wherein the instructions further cause the device to receive a positive or negative acknowledgment of one or more of the repetitions of the packet: 
on a configured grant transmission resource; or (Park, [0374] resource grant)
on a transmission resource that has been pre-configured or dynamically configured. (Park, [0374] resource grant)

Regarding Claim 13,	 Maaref discloses a method comprising: 
transmitting, by a target user equipment (TUE), an identification of the TUE to at least one cooperative user equipment (CUE); (Maaref, Abstract, Cooperating UE (CUE), Target UE (TUE), Fig. 1, [0018] TUE 102 and CUE 103)
receiving, by the TUE, configuration information comprising an indication of resources for the at least one CUE to forward a packet intended for the TUE; (Maaref, Abstract, Cooperating UE (CUE), Target UE (TUE), Fig. 1, [0018] TUE 102, and CUE 103)
receiving, by the TUE, the packet intended for the TUE, the packet comprising, for up to a maximum number of configured repetitions N, n=1 to N, and (Maaref, Abstract, Target UE (TUE), Fig. 1, [0018] TUE 102)
decoding, by the TUE, the packet using one or more received repetitions of the packet from one or more CUEs. (Maaref, Abstract, Cooperating UE (CUE), Target UE (TUE), Fig. 1, [0018], TUE 102)
Maaref does not explicitly disclose following:
a sidelink (SL) transmission and a redundancy parameter for the SL transmission, the SL transmission,
an nth signal version having a respective modulation and coding scheme (MCS);
However, Park discloses following:
a sidelink (SL) transmission and for the SL transmission, the SL transmission, (Park, [0017] SL refers to communication scheme in which a direct link is established between the user equipments (UEs) and the UEs directly exchange voice or data without intervention of a base station (BS), Figs. 3A-3B, Sidelink (SL) communication, Fig. 32, [0067], [0089], [0394-[0395] Sidelink Communication)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Maaref before the effective filing date of the claimed invention with that of Park so that a sidelink (SL) transmission and for the SL transmission, the SL transmission be included in the method.  The motivation to combine the teachings of Park would achieve lower latency with increased user experience.  Sidelink SL is a solution of relieving the constraint of rapidly growing data traffic. (Park, [0001]-[0034])
Maaref and Park do not explicitly disclose following:
a redundancy parameter, an nth signal version having a respective modulation and coding scheme (MCS).
However, Siomina disclose following:
a redundancy parameter, an nth signal version having a respective modulation and coding scheme (MCS).  (Siomina, [0036], Figs. 5A-5B [0065] redundant transmission, MCS is a common knowledge in the art)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Maaref and Park before the effective filing date of the claimed invention with that of Siomina so that a redundancy parameter, an nth signal version having a respective modulation and coding scheme (MCS). The motivation to combine the teachings of Siomina would improve the reliability of wireless communications.  The redundant transmissions beneficially adjust the timing of the (Siomina, [0002]-[0008])
 
Regarding Claim 14,	 The combination of Maaref, Park and Siomina disclose the method of claim 13, wherein the configuration information comprises at least one of: SL transmission resources (Park, [0017] SL refers to communication scheme, Figs. 3A-3B, Sidelink (SL) communication, Fig. 32, [0067], [0089], [0394-[0395] Sidelink Communication) available to be used by the TUE for receiving packets; an identification of initial or redundant transmission (Siomina, [0036], Figs. 5A-5B [0065] redundant transmission) signals associated with the TUE and a number of repetitions; and a diversity scheme to be used for transmission by the TUE.  (Maaref, Abstract, Target UE (TUE), Fig. 1, [0018] TUE 102)
 
Regarding Claim 15,	 The combination of Maaref, Park and Siomina disclose the method claim 13, wherein receiving the packet comprises one of: 
receiving the packet as one or more repetitions on at least one configured grant transmission resource from one or more CUEs; (Maaref, Abstract, Cooperating UE (CUE), Fig. 1, [0018] CUE 103)
receiving the packet as one or more repetitions on at least one configured grant transmission resource (Park, [0374] resource grant) from one or more CUEs, together with sidelink control information (SCI) (Park, [0188]-[0189], [0262] SCI) for configuring one or more of: the redundant version (Siomina, [0036], Figs. 5A-5B [0065] redundant transmission) signal information, an HARQ ID associated with the packet, (Maaref, Abstract, Cooperating UE (CUE), Target UE (TUE), Fig. 1, [0018], CUE 103 and TUE 102)
 receiving the packet as one or more repetitions on at least one transmission resource (Park, [0374] resource grant) that is dynamically configured from one or more CUEs, together with SCI (Park, [0188]-[0189], [0262] SCI) for configuring one or more of: the redundant version (Siomina, [0036], Figs. 5A-5B [0065] redundant transmission) signal information, an HARQ ID associated with the packet, diversity scheme, forwarding scheme, TUE ID/designation ID in the UC group and MCS.  (Maaref, Abstract, Cooperating UE (CUE), Target UE (TUE), Fig. 1, [0018] CUE 103, and TUE 102)

Regarding Claim 16,	 The combination of Maaref, Park and Siomina disclose the method of claim 15, further comprising the TUE transmitting a positive or negative acknowledgment of one or more of the repetitions of the packet on the configured grant transmission resource. (Maaref, Abstract, Target UE (TUE), Fig. 1, [0018], TUE 102, Park, [0374] resource grant)

Regarding Claim 17,	 Maaref discloses a device comprising: (Maaref, Fig. 5, [0033] The communication device 500 which may be UE or BS)
a processor; and (Maaref, [0033] Processor 504)
a computer-readable medium having stored thereon computer-implemented instructions, that when executed by the processor cause the device to: (Maaref, Fig. 5, [0033] Memory 506 be any component capable of storing programming and/or instructions for the processor 504)
receive configuration information comprising an indication of resources for at least one cooperative user equipment (CUE) to forward a packet intended for the device; (Maaref, Abstract, Cooperating UE (CUE), Fig. 1, [0018] CUE 103)
receive the packet intended for the device, the packet comprising, for up to a maximum number of configured repetitions N, n=1 to N, and (Maaref, Abstract, number of repetitions or retransmission is common knowledge in the art)
decode the packet using one or more received repetitions of the packet from one or more CUEs.  (Maaref, Abstract, Cooperating UE (CUE), Fig. 1, [0018] CUE)
Maaref does not explicitly disclose following:
a sidelink (SL) transmission and a redundancy parameter for the SL transmission, the SL transmission,
	an nth signal version having a respective modulation and coding scheme (MCS);
	However, Park discloses following:
a sidelink (SL) transmission and for the SL transmission, the SL transmission,  (Park, [0017] SL refers to communication scheme in which a direct link is established between the user equipments (UEs) and the UEs directly exchange voice or data without intervention of a base station (BS), Figs. 3A-3B, Sidelink (SL) communication, Fig. 32, [0067], [0089], [0394-[0395] Sidelink Communication)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Maaref before the effective filing date of the claimed invention with that of Park so that a sidelink (SL) transmission and for the SL (Park, [0001]-[0034])
Maaref and Park do not explicitly disclose following:
a redundancy parameter, an nth signal version having a respective modulation and coding scheme (MCS);
However, Siomina discloses following:
a redundancy parameter, an nth signal version having a respective modulation and coding scheme (MCS); (Siomina, [0036], Figs. 5A-5B [0065] redundant transmission, MCS is a common knowledge in the art)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Maaref, and Park before the effective filing date of the claimed invention with that of Siomina so that a redundancy parameter, an nth signal version having a respective modulation and coding scheme (MCS).  The motivation to combine the teachings of Siomina would improve the reliability of wireless communications.  The redundant transmissions beneficially adjust the timing of the overall transmission (i.e. uplink transmission and related downlink transmission. (Siomina, [0002]-[0008])

Regarding Claim 18,	The combination of Maaref, Park and Siomina disclose the device of claim 17, wherein the configuration information comprises at least one of: 
(Maaref, Abstract, Target UE (TUE), Fig. 1, [0018] TUE 102)
 an identification of initial or redundant transmission (Siomina, [0036], Figs. 5A-5B [0065] redundant transmission) signals associated with the TUE and a number of repetitions; and (Maaref, Abstract, Target UE (TUE), Fig. 1, [0018], TUE 102)
a diversity scheme to be used for transmission by the TUE. (Maaref, Abstract, Target UE (TUE), Fig. 1, TUE 102)
 
Regarding Claim 19,	 The combination of Maaref, Park and Siomina disclose the device of claim 17, wherein the instructions further cause the device to receive the packet by one of: (Maaref, Fig. 5, [0033] Instructions)  
receiving the packet as one or more repetitions on at least one configured grant transmission resource from one or more CUEs; (Maaref, Abstract, Cooperating UE (CUE), Fig. 1, [0018] CUE 103)
receiving the packet as one or more repetitions on at least one configured grant transmission resource (Park, [0374] resource grant) from one or more CUEs, together with sidelink control information (SCI) (Park, [0188]-[0189], [0262] SCI) for configuring one or more of: the redundant version (Siomina, [0036], Figs. 5A-5B [0065] redundant transmission) signal information, an HARQ ID associated with the packet, diversity scheme, forwarding scheme, TUE ID/designation ID in the UC group and MCS; and (Maaref, Abstract, Cooperating UE (CUE), Target UE (TUE), Fig. 1, [0018] CUE 103, and TUE 102)
(Park, [0374] resource grant) that is dynamically configured from one or more CUEs, together with SCI (Park, [0188]-[0189], [0262] SCI) for configuring one or more of: the redundant version (Siomina, [0036], Figs. 5A-5B [0065] redundant transmission) signal information, an HARQ ID associated with the packet, diversity scheme, forwarding scheme, TUE ID/designation ID in the UC group and MCS. (Maaref, Abstract, Cooperating UE (CUE), Target UE (TUE), Fig. 1, [0018] CUE 103 and TUE 102)

 Regarding Claim 20,	 The combination of Maaref, Park and Siomina disclose the device of claim 19, wherein the instructions further cause the device to transmit a positive or negative acknowledgment of one or more of the repetitions of the packet on the configured grant transmission resource. (Park, [0374] resource grant)


Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463